Per Curiam.

The findings of the Referee that respondent converted the sum of $500, representing an escrow fund of a client, relating to a real estate transaction, are confirmed. It also appears that restitution was not made until after a complaint was registered, although the client did not testify. The respondent, however, took-the stand and narrated his many tribulations: illness, domestic strife, financial reverses, even *311eviction from his office, and resultant breakdown in communications with his clients.
We note the respondent, a veteran of World War II, spent five years in the Army, with service overseas in the Southwest Pacific. We also note that professionally he seems to have a prior unblemished record. Although we cannot condone the seriousness of his basic offense of disregarding his responsibility with respect to funds held in escrow, and using the funds for a purpose inconsistent with the escrow arrangement, nevertheless, under all the circumstances, considering his misfortunes, his unsullied past, his long years of war service, the fact his client did not testify, we have determined to limit the sanction to be imposed upon him to a suspension of the practice of law for a period of three months.
Respondent should be suspended for a period of three months.
McGtvern, j. P., Markewich, Kupferman, McNally and Steuer, JJ., concur.
Respondent suspended from practice as an attorney and counselor at law in the State of New York for a period of three months, effective August 7,1972.